DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 11,450,035. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the application is broader than claim 1 of the patent in every way. Claim 15 of the application corresponds to claim 1 of the patent as follows:
Application
Patent
One or more computer storage media storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations, the operations comprising:
One or more computer storage media storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations, the operations comprising:
receiving a selection of a first color within a displayed color wheel;
receiving a selection of a first location within the displayed color wheel,
mapping the first color to a first line of confusion comprising a first set of colors in a reference color space associated with a first type of vision impairment;
determining a first set of colors that includes the first color, wherein the first set of colors is mapped to a first line of confusion in a reference color space that is associated with a first type of vision impairment
causing a display of the first set of colors of the first line of confusion as a first
curve on a color wheel, wherein the first curve visually indicates a confusion of colors in the first type of vision impairment.
causing display of the first set of colors within the color wheel, wherein the display of the first set of colors includes a first curve having a plurality of points within the color wheel, each point of the plurality of points on the first curve corresponds to one or more colors within the first set of colors, and wherein the first curve visually indicates a confusion of colors in the first type of vision impairment




The dependent claims correspond to each other as follows:
Application
16
17
18
19
20
Patent
2
3
4
5
9


Claim Objections
Claim 8 is objected to because of the following informalities:  Line 17 of the claim recites “causing a visually indication” which should read “causing a visual indication”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky (U.S. Publication 2012/0147163) in view of Fukuda (U.S. Publication 2006/0015571) and Poynter (U.S. Publication 2003/0174866).

	As to claim 1, Kaminsky discloses a computer implemented method, the method comprising: 
causing display of a color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a color wheel showing potential color modifications is shown to a user); 
receiving a selection of a first location within the color wheel, wherein the first location corresponds to a first color within the color wheel and receiving a selection of a second location within the color wheel, wherein the second location corresponds to a second color within the color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a selection of colors, which would include first and second colors with first and second locations, is chosen using a filter that can update various colors to compensate for color deficiencies); 
Kaminsky does not disclose, but Fukuda discloses determining a first set of colors that includes the first color, wherein the first set of colors is mapped to a first line of confusion in a reference color space that is associated with a first type of vision impairment (fig. 33; p. 13, section 0180; p. 14, section 0194-p. 15, section 0196; for a set of selected foreground/background colors, a line of confusion is determined in Lab space, which would read on a reference color space). The motivation for this is to analyze what kind of correction can improve the appearance of an image and assist a web page creator in creating a web page with improved appearance. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky to determine a first set of colors that includes the first color, wherein the first set of colors is mapped to a first line of confusion in a reference color space that is associated with a first type of vision impairment in order to analyze what kind of correction can improve the appearance of an image and assist a web page creator in creating a web page with improved appearance as taught by Fukuda. 
Kaminsky discloses that the color interface is a color wheel as noted above.  Kaminsky does not disclose, but Poynter does disclose in response to receiving the selection of the second color, mapping the second color from the color interface to its color equivalent in the reference color space (p. 2, sections 0022-0024; p. 3, sections 0036-0037; p. 4, sections 0047-0048; a user chooses a first foreground and second background color, which are mapped to a reference luminance/chroma space to determine how the colors would contrast for a color deficient user); 
determining a conflict exists between the first color and the second color; and in response to determining the conflict exists, causing display of an indication, within the color interface, wherein the indication visually indicates existence of the conflict (p. 4, section 0051; a contrast number indicative of conflict between colors is calculated and displayed; if the contrast is higher than a readability minimum, this number indicates the existence of conflict). The motivation for this is to allow a designer to objectively evaluate legibility to address the needs of color-deficient populations (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky and Fukuda to, in response to receiving the selection of the second color, map the second color from the color interface to its color equivalent in the reference color space and determine a conflict exists between the first color and the second color and in response to determining the conflict exists, causing display of an indication, within the color interface, wherein the indication visually indicates existence of the conflict in order to allow a designer to objectively evaluate legibility to address the needs of color-deficient populations as taught by Poynter.

As to claims 3 and 4, Kaminsky discloses a color wheel for selecting colors as noted in the rejection to claim 1. Kaminsky does not disclose wherein the colors are associated with one of an HSV, HSL, HSB, Lab, LCh, Luv, HCL, or CIECAM color space, and the reference color space is a CIE xyY color space. However, Official Notice is taken that selection of colors associated with one of an HSV, HSL, HSB, Lab, LCh, Luv, HCL, or CIECAM color space, and a reference color space being CIE xyY is known in the art, with motivation being compatibility with common spaces. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Fukuda, and Poynter to have the selection of colors be associated with one of an HSV, HSL, HSB, Lab, LCh, Luv, HCL, or CIECAM color space, and a reference color space be CIE xyY in order to have compatibility with common spaces as known in the art.

As to claim 6, Kaminsky discloses that the color interface is a color wheel as noted in the rejection to claim 1. Kaminsky does not disclose, but Fukuda discloses causing a display of the first set of colors of the first line of confusion as a first curve on the color interface, wherein the first curve visually indicates a confusion of colors in the first type of vision impairment (fig. 33; p. 12, section 0161; p. 13, section 0168; p. 13-14, section 0180; p. 14, section 0194-p. 15, section 0197; for a set of selected foreground/background colors, a line of confusion is determined in Lab space, which would read on a reference color space; the confusion line, which can read on a curve, is shown on a diagram to a designer to visually indicate colors that look similar for a user with a particular "color anomaly"). Motivation for the combination is given in the rejection to claim 1.

As to claim 7, Kaminsky discloses a color wheel as a color interface for selecting colors, and Fukuda discloses using curves/lines of confusion to represent color confusion as noted in the rejection to claims 1 and 6. Kaminsky does not disclose, but Poynter discloses in response to receiving an input to reposition the first color in the first location to an alternative location corresponding to an alternative color within the color interface, iteratively updating the first indication to visually indicate an updated confusion of colors in the first type of vision impairment, wherein iteratively updating the first indication is based on determining an alternative set of colors that includes the alternative color, wherein the alternative set of colors is mapped to an alternative indication of confusion in the reference color space associated with the first type of vision impairment (fig. 3; p. 3, sections 0036-0043; p. 3, section 0045-p. 4, section 0060; after an input of a new foreground color at an alternative location in an RGB reference color space, a visualization is updated to visually indicate which colors are confusion colors and which colors are contrasting colors for a color vision impairment). Motivation for the combination of references is given in the rejection to claim 1. 

As to claim 8, see the rejection to claim 1. Further, Kaminsky discloses a system comprising: a memory component; and one or more processing devices coupled to the memory component, the one or more processing devices to perform the operations (fig. 3; p, 3, section 0063-p. 4, section 0065).

	As to claims 10 and 11, see the rejections to claims 3 and 4.

As to claim 13, see the rejection to claim 6.

As to claim 14, see the rejection to claim 7.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Fukuda and Poynter and further in view of Nakauchi (U.S. Publication 2005/0111019). 

As to claim 2, Kaminsky discloses a color wheel as an interface for selecting colors as noted in the rejection to claim 1. Kaminsky does not disclose, but Nakauchi discloses wherein mapping the second color from the color interface to its color equivalent in the reference color space is based on applying a color transformation to chromaticity coordinates associated with the second color in the color interface (p. 4, section 0057; p. 5, section 0063-0069; input colors to be corrected with RGB or CMYK chromaticity coordinates are transformed to the CIELUV reference space). The motivation for this is quantize and consider color differences perceived by both color-deficient and non-color-deficient people. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Fukuda, and Poynter to map the second color from the color interface to its color equivalent in the reference color space based on applying a color transformation to chromaticity coordinates associated with the second color in the color interface in order to quantize and consider color differences perceived by both color-deficient and non-color-deficient people as taught by Nakauchi.

As to claim 9, see the rejection to claim 2.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Fukuda and Poynter and further in view of Beretta (U.S. Publication 2006/0132871). 

As to claim 5, Kaminsky discloses a color wheel as an interface for selecting colors as noted in the rejection to claim 1. Kaminsky does not disclose, but Beretta does disclose, based on determining the conflict exists between the first color and the second color, determining a third color within the color interface such that no conflict exists between the first color and the third color; and causing display of the third color as a recommendation, wherein a selection of the third color replaces the selection of the second color (fig. 3; p. 4, section 0039; if a conflict occurs, a different color is displayed and suggested as a new second color). The motivation for this is to fix unreadable text (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Fukuda, and Poynter to, based on determining conflict exists between the first color and the second color, determine a third color within the color interface such that no conflict exists between the first color and the third color; and causing display of the third color as a recommendation, wherein a selection of the third color replaces the selection of the second color in order to fix unreadable text as taught by Beretta.

As to claim 12, see the rejection to claim 5.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Fukuda.

As to claim 15, Kaminsky discloses one or more computer storage media storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations (fig. 3; p, 3, section 0063-p. 4, section 0065), the operations comprising: 
receiving a selection of a first color within a displayed color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; p. 9-10, section 0133; a selection of colors is chosen in a displayed color wheel);
and causing a display of the first set of colors as a first curve on a color wheel, (fig. 10; fig. 11; p. 6, section 0096-p. 7, section 0105; after filtering, the set of colors is displayed in the wheel; various lines, which can read on curves, could be identified in the converted figure, that divide the areas of the wheel).
Kaminsky does not disclose, but Fukuda does disclose mapping the first color to a first line of confusion comprising a first set of colors in a reference color space associated with a first type of vision impairment, the first set of colors being of a first line of confusion, where the first curve indicates a confusion of colors in the first type of vision impairment (fig. 33; p. 12, section 0161; p. 13, section 0168; p. 13-14, section 0180; p. 14, section 0194-p. 15, section 0197; for a set of selected foreground/background colors, a line of confusion is determined in Lab space, which would read on a reference color space; the line is shown on a diagram to a designer to visually indicate colors that look similar for a user with a particular color anomaly/impairment). The motivation for this is to analyze what kind of correction can improve the appearance of an image and assist a web page creator in creating a web page with improved appearance. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky to map the first color to a first line of confusion comprising a first set of colors in a reference color space associated with a first type of vision impairment in order to analyze what kind of correction can improve the appearance of an image and assist a web page creator in creating a web page with improved appearance as taught by Fukuda. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky  in view of Fukuda and further in view of Nakauchi.

As to claim 16, Kaminsky discloses the operations further comprising: based on receiving the selection of the first color, transforming the first color within the displayed color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; p. 9-10, section 0133; a selection of colors is chosen using a filter that can update various colors to compensate for color deficiencies). Kaminsky does not disclose, but Nakauchi does discloses that the transformation is into a color equivalent of the first color in the reference color space, wherein the transforming is based on applying a color transformation to chromaticity coordinates associated with the first color (p. 4, section 0057; p. 5, section 0063-0069; input colors to be corrected with RGB or CMYK chromaticity coordinates are transformed to the CIELUV reference space). Motivation for this is to quantize and consider color differences perceived by both color-deficient and non-color-deficient people. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky and Fukuda to transform into a color equivalent of the first color in the reference color space, wherein the transforming is based on applying a color transformation to chromaticity coordinates associated with the first color in order to quantize and consider color differences perceived by both color-deficient and non-color-deficient people as taught by Nakauchi. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Fukuda and further in view of Poynter.

As to claim 17, Fukuda discloses that confusion colors are represented in a line (fig. 33; p. 12, section 0161; p. 13, section 0168; p. 13-14, section 0180; p. 14, section 0194-p. 15, section 0197; a confusion line is shown on a diagram to a designer to visually indicate colors that look similar for a user with a particular "color anomaly").  Motivation for the combination of Kaminsky and Fukuda is given in the rejection to claim 15. Kaminsky in view of Fukuda does not disclose, but Poynter does disclose the operations further comprising determining a second set of colors that includes the first color, wherein the second set of colors is mapped to a second portion in the reference color space that is associated with a second type of vision impairment (fig. 3; p. 3, sections 0036-0043; p. 3, section 0045-p. 4, section 0060; colors are mapped to a graphic representing the color space that indicates a protanope, a deuteranope, or other color vision impairments such as total color-blindness). The motivation for this is to allow a designer to objectively evaluate legibility to address the needs of color-deficient populations (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky and Fukuda to map the first color to a first line of confusion comprising a first set of colors in a reference color space associated with a first type of vision impairment in order to analyze what kind of correction can improve the appearance of an image and assist a web page creator in creating a web page with improved appearance as taught by Poynter.

As to claim 18, Fukuda discloses that confusion colors are represented in a line (fig. 33; p. 12, section 0161; p. 13, section 0168; p. 13-14, section 0180; p. 14, section 0194-p. 15, section 0197; a confusion line is shown on a diagram to a designer to visually indicate colors that look similar for a user with a particular "color anomaly"). Further, Poynter discloses the operations further comprising determining a third set of colors that includes the first color, wherein the third set of colors is mapped to a third portion in the reference color space that is associated with a third type of vision impairment (fig. 3; p. 3, sections 0036-0043; p. 3, section 0045-p. 4, section 0060; colors are mapped to a graphic representing the color space that indicates a protanope, a deuteranope, or other color vision impairments such as total color-blindness). Motivation for the combination of references is given in the rejection to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612